DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
During a telephone conversation with Steven M. Koehler on or about March 3, 2021,  a provisional election was made with no traverse to prosecute the invention of the embodiment of Figures 1A-1C, claims 1, 3, 5, 10, 11, 12, and 14-20.  However, for Figs. 1A-1C, the specification defines the vertical drive source (V) as being fixed in the horizontal direction (Page 5, lines 7-9) and therefore, the claims for prosecution have been determined as being  claims 1, 5, 10, 11, and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4, 6-9, 12-13, and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “programmable controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second Paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1, 5, and 14 have an indefinite scope and where the alternative language of “and/or” make the claims inconsistent.   In addition claims 1 and 14 are inconsistent in at least one first member and first members. 
Claims 1 and 14 contain the phrase “at least one” and is inconsistent with the scope of the claim on if there is one or more than one.
Claim 5 is indefinite because there can only be one mechanism for each support member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate Paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, and 14 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lutz Alfonz at al. (DE3532111A1, hereinafter “Lutz Alfonz”).
Regarding claim 1, Lutz Alfonz discloses an open roof construction (Abstract and ¶ 1) for a vehicle (¶ 1) having at least one opening (2; Fig. 2, ¶ 15) in a fixed roof (1; Fig. 1-3, Abstract and ¶s 1 and 15), comprising a stationary part (¶ 17) for attachment to the roof, carrying at least two guide rails (¶ 17) alongside the roof opening, at least one closure (3; Figs. 1-3, ¶ 14) having a front and a rear side (Fig. 1) and being supported by an operating mechanism guided by the guide rails (¶ 17), the closure (3) being adjustable between a closed position (Fig. 1), in which the closure closes the roof opening, and an open position (Fig. 2-3) in which the closure is at least partly moved out of the roof opening, wherein the operating mechanism comprises on each guide rail at least one adjustable first support member (10; Figs. 1-3, ¶ 17) adjustably supporting the closure near a front side thereof, and at least one adjustable 
Regarding claim 5, Lutz Alfonz discloses the open roof construction according to claim 1, wherein each of the first and second support members includes a lever mechanism (4; Fig. 1, ¶ 8, 16), a screw jack or a pin slot mechanism (pin 6, slot 7; Fig. 1, ¶ 16).
Regarding claim 11, Lutz Alfonz discloses the open roof construction according to claim 1, wherein each of the second support members include a drive source (9; Figs. 1-3, ¶ 16) for adjusting vertical adjustment of the associated second support member independent of a vertical position of either of the first support members.
Regarding claim 14, see analysis for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz Alfonz in view of Ewing et al (US5951100, hereinafter “Ewing”).  
Regarding claim 10, Lutz Alfonz discloses the open roof construction with drive sources (15, 9) according to claim 1.  However, Lutz Alfonz fails to disclose wherein the drive sources are controlled by a programmable controller.
claim 10, Ewing teaches wherein the drive sources (120, 122, 124, 126; Fig. 6, Col. 6, lines 17-34) are controlled by a programmable controller (32; Figs. 6, Col. 3, lines 46-58).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof construction of Lutz Alfonz by adding a controller as taught by Ewing in order to control the adjustment of the closure.  Doing so, allows for the driver to have improved control with opening and closing the roof closure while the vehicle is being driven (Col. 2, lines 32-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure of an open roof construction:
Wilson (GB2241205A)
Evans et al. (GB2204837A)
Hirata et al. (US200980134672)
Harada (JP2507535B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

/J.E.H./Examiner, Art Unit 3612